DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/8/2022, 12/8/2021, 11/16/2021 and 8/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim cites terms of “light” in line 2, line 3 and line 4, which are vague and renders the claims indefinite. If cited terms of “light” are same, after a first cited term of “a light”, the second and third terms of “light’ should be indicated by terms of “said/the light”. If cited terms of “light” are not same, they should be indicated by different terms/names.

Claims 2-9 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 11 has the same undefined issues (in line 2, line 5, line7 and line 9) as that of claim 1.

Claims 12-19 are rejected as containing the deficiencies of claim 11 through their dependency from claim 11.

Claim 20 has the same undefined issues (in line 2, line 6 and line 7) as that of claim 1.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Takatori et al (JP 2003225207; hereinafter Takatori ‘207, English translation attached, all the line numbers listed below are line numbers in English translations).

Regarding Claim 1, Takatori ‘207 teaches an imaging system (abstract; fig. 1) comprising: 
a reflective element that reflects light in a first wavelength range (fig. 1, 25; ¶[0015], line 1-9, Semi-transmissive reflection that partially reflects and transmits a part of the light of wavelengths from infrared to visible on the part of the surface of the transparent plate 21L on the user's face side slightly below the center. The semi-transparent reflective film 25 functions as a half mirror); and 

an imager sensitive to light in a non-empty subset of less than all of the first wavelength range (fig. 1, 30; ¶[0016], line 1-10, The line-of-sight detection device 1 illuminates the eye with infrared light, and uses the reflected light to capture an image of the eye. The illumination unit 33 that emits infrared light for illumination is built in the image pickup unit 30. The infrared light from the illumination unit 33 is reflected by the semitransparent reflective film 25 provided on the transparent plate 21L and guided to the eye; the light used by the imaging unit 30 for photographing is not visible light; by using infrared light), 

wherein the imager is configured to be oriented to capture light reflected by the reflective element (fig. 1, 30, 25, eye).

Regarding Claim 3, Takatori ‘207 teaches the imaging system of Claim 1, wherein the first wavelength range comprises an infrared wavelength range (fig. 1, 25; ¶[0015], line 1-9, Semi-transmissive reflection that partially reflects and transmits a part of the light of wavelengths from infrared to visible on the part of the surface of the transparent plate 21L on the user's face side slightly below the center. The semi-transparent reflective film 25 functions as a half mirror) .

Regarding Claim 4, Takatori ‘207 teaches the imaging system of Claim 1, wherein the imaging system comprises an optical element, wherein the optical element comprises the reflected element (fig. 1, 25, 21L), and wherein the optical element is transmissive to at least 50% of visible light incident on the optical element (¶[0015], line 1-9, Semi-transmissive reflection that partially reflects and transmits a part of the light of wavelengths from infrared to visible on the part of the surface of the transparent plate 21L on the user's face side slightly below the center. The semi-transparent reflective film 25 functions as a half mirror).

Regarding Claim 10, Takatori ‘207 teaches the imaging system of Claim 1, wherein the imager further comprises a perspective control lens assembly comprising a shift lens, a tilt lens, or a shift-tilt lens (fig. 2, 30, 31-lens, 34-drive unit; ¶[0017], line 1-7, the image sensor 30 includes an image sensor 32 that captures an image; a photographing lens 31; a drive unit 34 for driving the lens).

Claims 2, 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takatori et al (JP 2003225207, ; hereinafter Takatori ‘207) in a view of Takatori et al (JP2003230539; hereinafter Takatori ‘539, English translation attached, all the line numbers listed below are line numbers in English translations).

Regarding Claim 2, Takatori ‘207 discloses as set forth above but does not specifically disclose that the imaging system of Claim 1, wherein the reflective element comprises a hot mirror, a holographic optical element (HOE), an off-axis holographic mirror (OAHM), or an off-axis volumetric diffractive optical element (OAVDOE).

However, Takatori ‘539 teaches an image device (abstract; figs. 1 and 8), wherein the reflective element comprises a hot mirror, a holographic optical element (HOE), an off-axis holographic mirror (OAHM), or an off-axis volumetric diffractive optical element (OAVDOE) (fig. 1, 25; fig.7, 27; ¶[0036], line 1-10, the diffraction grating 25 is replaced with a hologram optical element 27. The hologram optical element 27 is set with diffraction conditions so as to transmit all visible light from the front. The hologram optical element 27 also reflects the infrared light from the illumination unit 60 and guides it to the eye, and diffracts the infrared light reflected by the eye so as to be reflected toward the image pickup unit 30).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system of Takatori ‘207  by the image device of Takatori ‘539  for the purpose to facilitate miniaturization of the apparatus (¶[0012], line 1-8).

Regarding Claim 11, Takatori ‘207 teaches an imaging system (abstract; fig. 1)  comprising: 

a reflective element that reflects light in a first wavelength range (fig. 1, 25; ¶[0015], line 1-9, Semi-transmissive reflection that partially reflects and transmits a part of the light of wavelengths from infrared to visible on the part of the surface of the transparent plate 21L on the user's face side slightly below the center. The semi-transparent reflective film 25 functions as a half mirror), 

wherein the reflective element is oriented to reflect light propagating from an eye of a user when the imaging system is placed in front of the eye of the user (fig. 1, 25, 30, eye); and

 an imager sensitive to light in a non-empty subset of less than all of the first wavelength range (fig. 1, 30; ¶[0016], line 1-10, The line-of-sight detection device 1 illuminates the eye with infrared light, and uses the reflected light to capture an image of the eye. The illumination unit 33 that emits infrared light for illumination is built in the image pickup unit 30. The infrared light from the illumination unit 33 is reflected by the semitransparent reflective film 25 provided on the transparent plate 21L and guided to the eye; the light used by the imaging unit 30 for photographing is not visible light; by using infrared light), 

wherein the imager is oriented to image an image of the eye of the user by capturing light propagating from the eye of the user reflected by the reflective element (fig. 1, 25, 30, eye).

But Takatori ‘207 does not specifically disclose that wherein the reflective element comprises an off-axis holographic mirror (OAHM) or an off-axis volumetric diffractive optical element (OAVDOE).

However, Takatori ‘539 teaches an image device (abstract; figs. 1 and 8), wherein the reflective element comprises an off-axis holographic mirror (OAHM) or an off-axis volumetric diffractive optical element (OAVDOE) (fig. 1, 25; fig.7, 27; ¶[0036], line 1-10, the diffraction grating 25 is replaced with a hologram optical element 27. The hologram optical element 27 is set with diffraction conditions so as to transmit all visible light from the front. The hologram optical element 27 also reflects the infrared light from the illumination unit 60 and guides it to the eye, and diffracts the infrared light reflected by the eye so as to be reflected toward the image pickup unit 30).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system of Takatori ‘207  by the image device of Takatori ‘539  for the purpose to facilitate miniaturization of the apparatus (¶[0012], line 1-8).

Regarding Claim 12, Takatori ‘207 - Takatori ‘539 combination teaches the imaging system of Claim 11, wherein an effective location of the camera placed in front of the eye of the user is at infinity (--- this portion of claim is of the intended use, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).
(Note: "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114); see also MPEP §2111.04)).

Regarding Claim 13, Takatori ‘207 - Takatori ‘539 combination teaches the imaging system of Claim 11, wherein the first wavelength range comprises an infrared wavelength range (fig. 1, 25; ¶[0015], line 1-9, Semi-transmissive reflection that partially reflects and transmits a part of the light of wavelengths from infrared to visible on the part of the surface of the transparent plate 21L on the user's face side slightly below the center. The semi-transparent reflective film 25 functions as a half mirror, Takatori ‘207).

Regarding Claim 14, Takatori ‘207 - Takatori ‘539 combination teaches the imaging system of Claim 11, wherein the imaging system comprises an optical element, wherein the optical element comprises the reflected element (fig. 1, 25, 21L, Takatori ‘207), and wherein the optical element is transmissive to at least 50% of visible light incident on the optical element (¶[0015], line 1-9, Semi-transmissive reflection that partially reflects and transmits a part of the light of wavelengths from infrared to visible on the part of the surface of the transparent plate 21L on the user's face side slightly below the center. The semi-transparent reflective film 25 functions as a half mirror, Takatori ‘207).

Regarding Claim 18, Takatori ‘207 - Takatori ‘539 combination teaches the imaging system of Claim 11, wherein the imager further comprises a perspective control lens assembly (fig. 2, 30, 31-lens, 34-drive unit, Takatori ‘207).

Regarding Claim 19, Takatori ‘207 - Takatori ‘539 combination teaches the imaging system of Claim 18, wherein the perspective control lens assembly comprises a shift lens, a tilt lens, or a shift-tilt lens (fig. 2, 30, 31-lens, 34-drive unit; ¶[0017], line 1-7, the image sensor 30 includes an image sensor 32 that captures an image; a photographing lens 31; a drive unit 34 for driving the lens, as disclosed in Takatori ‘207).

Regarding Claim 20, Takatori ‘207 teaches an imaging system (abstract; fig. 1) comprising:
 
a display comprising a reflective element that reflects light in a first wavelength range (fig. 1, 25; ¶[0015], line 1-9, Semi-transmissive reflection that partially reflects and transmits a part of the light of wavelengths from infrared to visible on the part of the surface of the transparent plate 21L on the user's face side slightly below the center. The semi-transparent reflective film 25 functions as a half mirror);

an imager sensitive to light in the first wavelength range  (fig. 1, 30; ¶[0016], line 1-10, The line-of-sight detection device 1 illuminates the eye with infrared light, and uses the reflected light to capture an image of the eye. The illumination unit 33 that emits infrared light for illumination is built in the image pickup unit 30. The infrared light from the illumination unit 33 is reflected by the semitransparent reflective film 25 provided on the transparent plate 21L and guided to the eye; the light used by the imaging unit 30 for photographing is not visible light; by using infrared light)

wherein the imager is configured to be oriented to capture at least light reflected by the reflective element (fig. 1, 30, 25, eye).

But Takatori ‘207 does not specifically disclose that wherein the reflective element comprises a hot mirror, an off-axis holographic mirror (OAHM), or an off-axis volumetric diffractive optical element (OAVDOE).

However, Takatori ‘539 teaches an image device (abstract; figs. 1 and 8), wherein the reflective element comprises a hot mirror, an off-axis holographic mirror (OAHM), or an off-axis volumetric diffractive optical element (OAVDOE) (fig. 1, 25; fig.7, 27; ¶[0036], line 1-10, the diffraction grating 25 is replaced with a hologram optical element 27. The hologram optical element 27 is set with diffraction conditions so as to transmit all visible light from the front. The hologram optical element 27 also reflects the infrared light from the illumination unit 60 and guides it to the eye, and diffracts the infrared light reflected by the eye so as to be reflected toward the image pickup unit 30).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system of Takatori ‘207  by the image device of Takatori ‘539  for the purpose to facilitate miniaturization of the apparatus (¶[0012], line 1-8).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takatori et al (JP 2003225207, ; hereinafter Takatori ‘207) in a view of Hohberg (US 5285320).

Regarding Claim 5, Takatori ‘207 discloses as set forth above but does not specifically disclose that the imaging system of Claim 1, wherein the reflective element comprises a plurality of segments.

However, Hohberg in the same field of endeavor teaches a mirror (abstract), wherein the reflective element comprises a plurality of segments (figs 1 b to 7, --different reflection angles; col 3,lines 1-3, mirror segments, optical imaging; also see col.5,lines 9-66, All mirrors (21, 31, 400, 51) are assembled of different sets of segments…, For segments of the mirror having curved mirrored inner surfaces (FIGS. 3, 4 and 5) the advantage is afforded that the number (and therefore the length) of the segments on the one hand and the length of the focus line (e work area) on the other hand, can be selected independently of each other).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the head mounted display of Takatori by the mirror of Hohberg to have the reflective element comprises a plurality of segments having different optical power or different reflection angle, for the purpose of providing of a mirror which can provide excellent homogeneity of the intensity distribution which can be influenced by the number of mirror segments with minimum energy losses during optical imaging (col. 2, line 87- col. 3, line 3).

Regarding Claim 6, Takatori ‘207 -Hohberg  combination teaches the imaging system of Claim 5, wherein a first segment in the plurality of segments has an optical property that is different from an optical property of a second segment in the plurality of segments (figs 1 b to 7, --different reflection angles; col 3,lines 1-3, mirror segments, optical imaging; also see col.5,lines 9-66, All mirrors (21, 31, 400, 51) are assembled of different sets of segments…, For segments of the mirror having curved mirrored inner surfaces (FIGS. 3, 4 and 5) the advantage is afforded that the number (and therefore the length) of the segments on the one hand and the length of the focus line (e work area) on the other hand, can be selected independently of each other, as disclosed in Hohberg).

Regarding Claim 7, Takatori ‘207 -Hohberg  combination teaches the imaging system of Claim 6, wherein the optical property of the first segment in the plurality of segments or the optical property of the second segment in the plurality of segments comprises a reflection angle or an optical power (figs 1 b to 7, --different reflection angles; col 3,lines 1-3, mirror segments, optical imaging; also see col.5,lines 9-66, All mirrors (21, 31, 400, 51) are assembled of different sets of segments…, For segments of the mirror having curved mirrored inner surfaces (FIGS. 3, 4 and 5) the advantage is afforded that the number (and therefore the length) of the segments on the one hand and the length of the focus line (e work area) on the other hand, can be selected independently of each other, as disclosed in Hohberg).

Regarding Claim 8, Takatori ‘207 -Hohberg  combination teaches the imaging system of Claim 5, wherein two of the plurality of segments are arranged horizontally (fig. 1, 5, 6, 7, 8; fig. 1b 35’, 36’, 37’, 38’; --- segments are arranged extending horizontally, as disclosed in Hohberg).

Regarding Claim 9, Takatori ‘207 -Hohberg  combination teaches the imaging system of Claim 5, wherein two of the plurality of segments are arranged vertically (fig. 1, 5, 6, 7, 8; fig. 1b 35’, 36’, 37’, 38’; --- segments are arranged one by one vertically, as disclosed in Hohberg).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takatori et al (JP 2003225207, hereinafter Takatori ‘207) in a view of Takatori et al (JP2003230539; hereinafter Takatori ‘539), further in a view of Hohberg (US 5285320).

Regarding Claim 15, Takatori ‘207 - Takatori ‘539 combination discloses as set forth above but does not specifically disclose that the imaging system of Claim 11, wherein the reflective element comprises a plurality of segments.

However, Hohberg in the same field of endeavor teaches a mirror (abstract), wherein the reflective element comprises a plurality of segments (figs 1b to 7, --different reflection angles; col 3,lines 1-3, mirror segments, optical imaging; also see col.5,lines 9-66, All mirrors (21, 31, 400, 51) are assembled of different sets of segments…, For segments of the mirror having curved mirrored inner surfaces (FIGS. 3, 4 and 5) the advantage is afforded that the number (and therefore the length) of the segments on the one hand and the length of the focus line (e work area) on the other hand, can be selected independently of each other).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the head mounted display of Takatori ‘207 - Takatori ‘539 combination by the mirror of Hohberg to have the reflective element comprises a plurality of segments having different optical power or different reflection angle, for the purpose of providing of a mirror which can provide excellent homogeneity of the intensity distribution which can be influenced by the number of mirror segments with minimum energy losses during optical imaging (col. 2, line 87- col. 3, line 3).

Regarding Claim 16, Takatori ‘207 - Takatori ‘539 -Hohberg combination teaches the imaging system of Claim 15, wherein a first segment in the plurality of segments has an optical property that is different from an optical property of a second segment in the plurality of segments (figs 1b to 7, --different reflection angles; col 3,lines 1-3, mirror segments, optical imaging; also see col.5,lines 9-66, All mirrors (21, 31, 400, 51) are assembled of different sets of segments…, For segments of the mirror having curved mirrored inner surfaces (FIGS. 3, 4 and 5) the advantage is afforded that the number (and therefore the length) of the segments on the one hand and the length of the focus line (e work area) on the other hand, can be selected independently of each other, as disclosed in Hohberg).

Regarding Claim 17, Takatori ‘207 - Takatori ‘539 -Hohberg combination teaches the imaging system of Claim 16, wherein the optical property of the first segment in the plurality of segments or the optical property of the second segment in the plurality of segments comprises a reflection angle or an optical power (figs 1b to 7, --different reflection angles; col 3,lines 1-3, mirror segments, optical imaging; also see col.5,lines 9-66, All mirrors (21, 31, 400, 51) are assembled of different sets of segments…, For segments of the mirror having curved mirrored inner surfaces (FIGS. 3, 4 and 5) the advantage is afforded that the number (and therefore the length) of the segments on the one hand and the length of the focus line (e work area) on the other hand, can be selected independently of each other, as disclosed in Hohberg).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872